FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 dated April 7, 2010 Commission File Number 1-15148 BRFBRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrants Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): Not applicable. . 2009 HIGHLIGHTS R$ million Gross sales Domestic market 15,282 8,104 4,589 3,644 3,036 Exports 9,144 5,057 3,199 2,461 2,837 Net sales Gross profit Gross margin (%) 22.6 24.2 28.2 25.8 28.4 Operating income Operating margin (%) 2.0 6.2 7.6 3.7 10.6 EBITDA EBITDA margin (%) 5.8 10.2 12.1 8.7 14.5 Net income 54 Net margin (%) 1.1 0.5 4.8 2.3 7.0 Ajusted net income Ajusted net margin (%) 1.7 1.4 4.8 2.3 7.0 Market value Total assets Shareholders equity Net debt Net debt/EBITDA 3.17 2.92 0.53 1.39 1.03 Earnings per share - R$ 0.28 0.26 1.73 0.71 2.70 Number of shares 436,236,623 206,958,103 185,957,152 165,957,152 44,652,384 Treasury shares 1,226,090 430,485 430,485 430,485 143,495 (1) Pro-forma results, considering Sadias results from 1.1.09 (2) Ajusted net income - In 2008, net income is adjusted by the portion related to the good will generated in the businesses acquisitions net of income tax effects, while in 2009 the adjusted net income does not include the write off deferred tax assets due to the Perdigão Agroindustrial merger occurred in the first quarter. (3) Consolidated excluding treasury shares. Annual and Sustainability Report 2009 CONTENT 1. Introduction A New Company is Born  BRF - Brasil Foods S.A. 2 Corporate Profile 3 Mission, Vision, Principles and Values 4 Message from the Management 5 2. Economic and Operating Performance Strategy and Objectives 6 Investments and Perspectives 7 Sectoral Analysis 8 Operating Performance 11 Economic- Financial Performance (MD&A) 18 3. Competitiveness Corporate Governance 24 Capital Markets 30 Risk Management 32 Logistics 32 Technology 34 Intangible Assets 34 4. Sustainability Generation and Distribution of Value 36 Economic-financial Aspects 37 Social Performance 37 Employees 37 Customers 42 Suppliers 44 Community 45 Environmental Performance 46 About the Report 51 Corporate Information 56 1 1. Introduction BRF combines the A NEW COMPANY IS BORN attributes of tradition, BRF - BRASIL FOODS S.A. innovation, quality and In May 2009 was celebrated an Association Agreement between Perdigão and Sadia which resulted in the creation of BRF Brasil Foods S.A. (GRI 2.9). This association, one of the years main operations in the capital market, has established itself as a lasting mark on the Brazilian andworld food industry. The initial step of the process which culminated in the creation of the argest global proteins company by market capitalization was the change in corporate denomination from Perdigão to BRF  Brasil Foods S.A. and the Companys registered offices moving from São Paulo (SP) to Itajaí (SC). The well-succeeded corporate structuring by merger of shares wasrealized in two stages: the first one took place in July, when it was incorporated the shares from HFF Participações S/A, which hold most of Sadias common shares. In August, the second stage of unification was concluded with the incorporation of common and preferred shares from Sadia by BRF. The Companys bylaws were amended in line with BRFs good corporate governance practices, culminating in the new structure for the Board of Directors, presided by two co-chairmen. The markets positive reaction to the new Company was manifested in the success of the primary share offering amounting to R$ 5.3 billion, a green shoe clause being exercised for a supplementary lot of 15% in view of strong investor interest. Recognized for the quality of its products, its distribution network nationwide and the penetration of its brands, BRF combines the attributes of innovation, quality and reliability to become one of the most admired companies in the world. reliability to become one of the most admired companies in the world 2 BRF IN NUMBERS LEADERSHIP RANKING  More than 100,000 employees The largest Brazilian specialty and frozen products company  Gross sales of R$ 24.4 billion The worlds largest poultry meat exporter  Annual exports of R$ 9.1 billion The largest branded food company in Brazil  Industrial complex consists of 63 production units  2nd largest exporter of meats in the world  Portfolio with more than 3,000 SKUs with leading brands CORPORATE PROFILE BRF  Brasil Foods S.A. is the worlds largest exporter of poultry and the largest global proteins Company by market capitalization. In addition, it is one of the leading companies in Brazil in milkcatchment and dairy product processing. (GRI 2.1, 2.6, 2.8) A Company on an international scale with head office in Itajaí (SC), it has 60 industrial units in Brazil and three more overseas (Argen tina, United Kingdom and the Netherlands). BRF exports its products to more than 110 countries and has a product portfolio of more than 3,000 items (SKUs), distributed among the meats, dairy products, margarines, pastas, frozen meals, frozen vegetables segments, among others. (GRI 2.3, 2.4, 2.5, 2.8) Through a broad-based and complex structure, specializing in the delivery of chilled and frozen products along a distribution chain which includes 36 distribution centers, the company is present in the households of customers nationwide as well as in Europe, Asia, Africa and the United Arab Emirates. (GRI 2.3, 2.7, 2.8) In the domestic market - 58% of its total sales  the Company operates under such branded names as Perdigão, Sadia, Batavo, Elegê, C hester, Rezende, Confiança, Fiesta, Wilson, Miss Daisy, Qualy, Doriana and Becel (through a strategic joint venture with Uni lever) and Turma da Mônica (under license). In export markets which take the remaining 42% of the Companys output, the leading brands are Perdix, Sadia, Hilal, Halal, Batavo, Fazenda, Borella, Corcovado and Confidence. (GRI 2.2) BRFs shares are listed on the São Paulo Stock Exchange(BM&FBOVESPA) and the New York Stock Exchange (NYSE) through a Level III ADR program. Since 2006, the Company has also been listed on the New Market (Novo Mercado), a segment reserved for companies adhering to the strictest level of corporate governance. BRFs securities are also components of the Ibovespa stock index, considered the most important indicator of average price performance in the Brazilian market. For the fifth consecutive year, BRF has been included in the portfolio making up the Corporate Sustainability Stock Index (ISE), a select group of companies committed to corporate, envi- ronmental and social responsibility, besides other important indexes ofBM&FBOVESPA. Characterized by its difuse and pulverized control, BRF grants equal rights and protection mechanisms to its shareholders Note: For a better understanding we have considered pro-forma data for 2008 and 2009, which consolida- tes full information for Sadia S.A., as if the merger of the shares had taken place on January 1 2008, except when indicated otherwise. 3 MISSION VISION To be a part of peoples lives by offering tasty foods, high quality and at affordable prices anywhere in the world. PRINCIPLES AND VALUES Reliability Simplicity We are reliable, ethical and transparent. We do what we promise and, in so doing, build a relationship of mutual respect with our customers, suppliers, co-workers and shareholders. We believe in operational simplicity and we put this approach into practice in the way we work. We solve our problems in a speedy and practical manner. People Quality We develop, prioritize and are committed to the team spirit and on this basis we build the future for our Company. We have an obsession with quality and food safety. We seek to be in the vanguard of innovation and contribute to the well-being of our consumers worldwide. Efficiency Participation We pra ctice a management style which focuses on efficiency and profitability, avoiding waste and in this way we respect our shareholders. We strive passionately to be one of the best global food companies. We a re committed to what we do and we do it withperseverance, single-mindedness and determination. Socio-environmental Responsibility We play, and will increasingly play, an important role as a catalyst for social development in the communities where we operate. 4 MESSAGE FROM THE MANAGEMENT Fiscal year 2009 will certainly be remembered as one of the mos t important in the 75 years of our Companys existence. The association between Perdigão and Sadia, which resulted in the creation of BRF  Brasil Foods, is being viewed as one of the most significant mergers in Brazil given the magnitude of the business involved. It originated the constitution of a company which is a leader in international transactions in animal protein, the largest exporter in the world in poultry meat and the planets tenth largest food company. These rankings make us both proud and, at the same time, conscious of our responsibility. They represent theopportunity and the challenge for further increasing the dynamism of our domestic operations as well as expanding our presence in export markets without ever losing sight of our commitment to the sustainability of the business and also for ensuring the creation of value for all our stakeholders. In accordance with the ruling by CADE (Administrative Council for Economic Defense), with which we signed a Transaction Reversibility Preservation Agreement (APRO), we have maintained the administrative, productive and commercial structures separate, until CADEs final decision, initially integrating only the financial area, the in natura meatsforeign and domestic trade business and the acquisition of raw materials and services, which was permited. In conjunction with consultants, we are examining all opportunities for improvements arising from integration and planning the necessary steps for obtaining economies of scale and synergies. Clearly, this is a complex task which demands considerable effort. However, the two companies already have a track record in the field of mergers and acquisitions, standing both of them in good stead for overcoming with equilibrium and tranquility all the challenges which lie ahead. Our confidence in th e future of this operation stems not only from the process with which the business has grown stronger over the past decades, but also the positive reaction from the market, expressed in the success of the primary share issue in 2009, and through which we raised R$ 5.3 billion. Designed to enhance the feasibility of BRFs operations and consolidate the Companys financial equilibrium, the initial issue of 115 million shares was expanded through the exercising of the issues green shoe clause for an additional lot of 15%, such was the level of investor interest. It is worth recalling that these results were achieved at a point in time when the world market was still laboring under the affects of the 2008 crisis. However, paradoxically, the Companys stellar performance in 2009 from the strategic point of view, combined with a difficult year in terms of earnings - in large part due to the rupture in foreign trade flows and translating into a decline in exports. In the light of this scenario, we adopted a series of austerity measures, notably in the form of a budgetary review and cost cutting, as well as production adjustments, with output diverted to the domestic market to offset weaker demand from export markets. Despite the scenario, we successfully complied with our commitments and continued to pursue our strategy of expanding activities through diversification of the product portfolio and spreading our risks. Set against the background of this adverse business climate, net sales totaled R$ 20.9 billion in 2009, equivalent to a 5% drop in relation to 2008. In operational terms, EBITDA was R$ 1.2 billion, 47% down on 2008. In 2010, we face the twin challenges of reversing this result while continuing the structuring of the new Company. For this, we are counting on the endeavor of our employees, all of whom have displayed pride and a will to work towards this new phase which awaits us on the horizon. We are aware that these financial and operational results will only carry the seal of approval over the years to come if they are achieved together with respect for the human being and the environment. At BRF, we believe that dialog and generation of value for all our stakeholders are fundamental to ensure the sustainability of the business. For this reason, our operations are based on the constant search for economic, social and environmental equilibrium. (GRI 1.1) We shall maintain our goal of achieving operational excellence and focus on the consolidation of the business concluded in recent years, at the same time without ceasing to analyze the opportunities that we may identify going forward. While in 2009 we grew bigger, in 2010 we shall be working towards becoming better than we already are Luiz Fernando Furlan Nildemar Secches Co-Chairman of the Board of Directors Co-Chairman of the Board of Directors José Antonio do Prado Fay Chief Executive Officer 5 2. Economic and operating performance STRATEGY AND OBJECTIVES The association with Sadia in 2009 repre sented one of the most important steps taken by BRF on the strategic path in the direction of 2020, especially with respect to the growth and expansion of operations globally, to be the best choice anywhere and to become a world cl ass company. Once fully implemented, the association between the two Companies giants will transform the Company into a player with a global dimension and a size and competitive edge to consolidate its leadership in the Brazilian market and to enhance its potential for expanding international business. As a result of this operation, the Company has maintained its goal of creating share holder value by investing in growth by acqui sition and focusing on business opportunities which are complementary to the production chain, besides accelerating the process of internationalization of the Company. Despite the movement generated by the association with Sadia, BRF continued to pursue its policy of diluting the risks of its businesses with the effective integration of Eleva, in the first quarter concluding the im plementation of the information technology s ystem (SAP) for all operations, the Company already seeing the benefits of the capture of the related synergies in 2009. 6 INVESTMENTS AND merger of the shareholding bases of Perdigão and Sadia and the primary offering, the Company in 2010 is to focus on the merger of operations, implementing the best practices of each organization and resulting in a bigger and better company. In 2010, BRF should resume its growth trajectory, benefiting principally from the improved climate for the conclusion of inter national agreements in world markets where the Company still has no footprint as well as from the consolidation of markets where it already has ongoing operations. The first stage in this new cycle will be the definition of the necessary management structure to support the new operations and to put into practice the BRF strategic plan, also expected to be finalized in 2010. PERSPECTIVES For better comprehension, the pro-forma data for the investments in BRF and Sadia have been consolidated as if the merger of the shares had taken place on January 1 2008. Under this criterion, total capital expen diture in fixed assets for the year was R$ 1.2 billion, of which R$ 368 million was allocated to poultry and hog breeder stock. The investment of resources was also di rected especially to funding Sadias new meat processing units in pre-operational phase and located in Lucas do Rio Verde (MT) and Vitória de Santo Antão (PE). Investments were also made in the specialty poultry units in Mineiros (GO) and in the new dairy product units in Bom Conselho (PE) and Três de Maio (RS). Among the resources used in improve ments and to increase productivity, special mention should be made of the investment in the expansion of production capacity and modernization of the Lajeado (RS) plant to which the meat production activities at the Cavalhada unit, located in the greater Porto Alegre (RS) area, were transferred. Investments 2009* (Pro-forma) R$ 802.8 million PERSPECTIVES Prospects for 2010 are for export markets to report a gradual improvement in demand. The domestic market is also expected to grow, driven by increased household consumption, fuller employment and higher real incomes together with an expanding GDP. After the successful completion of the 7 SECTORAL ANALYSIS Exports Domestic consumption The international eco nomic environmen t in 2009 was characterized by a disruption in foreign trade flows. Under the threat of more severe impacts on their economies, the ma jority of countries took steps to protect their indigenous markets in an attempt to attenu ate the effects of the international financial crisis on consumption and output. However, government stimulus policies adopted worldwide only began to produce positive effects in the second half of 2009, when several macroeconomic indicators showed incipient signs of recovery, bringing a degree of relief to the markets. In Brazil, government-inspired policies saw the launch of economic stimulus packages such as the reduction in the IPI excise tax on cars and the introduction of looser monetary measures such as cutting bank reserve re quirements and the basic Selic rate of interest. As a result, Brazil was one of the few to report a good economic performance in 2009, gen erating a positive balance in employment and attracting an inflow of foreign capital. Physical chicken meat export sales in 2009 held steady. Export volumes fell drastically in regions severely hit by the economic melt down, Europe being a prime example (a 6% decline in shipped volume), but offset by the increase in physical shipments to the Middle East (an increase of 22.7%) and Africa (up by 22,2%). However, average export prices in US dollars were marked down heavily, falling by 16%. Beef exports posted a decline both by volume as well as by value due to global economic weakness. Export volumes in 2009 fell 10% compared with 2008, while average prices were off by 14%. The pork meat market recorded a 15% increase in exported volume, a good perfor mance reflecting demand from Russia, which increased its purchases year on year by 18% and accounted for 43% of all export sales of Brazilian pork by volume. However, average prices failed to follow the same trajectory, recording a fall of 28% in 2009 compared with The unemployment rate in metropolitan regions as measured by the IBGE (the govern ment statistics office), reached 9% in March 2009, declining to 6.8% in December, the same level prevailing at the end of 2008. Average real incomes between January and November 2009 reported an increase of 2.8% in relation to the same period in the preced ing year. Raw Materials While Brazilian corn production in 2009 was close to 2008 levels, with a slight increase of 0.7%, inventory carried over from previous crops and more plentiful supplies in the inter national markets had a positive impact for the Company, leading to a year on year fall in the average price in local currency of 15%. On the other hand, soybean prices rose, grains by an annual average of 2%, and 17% in the case of soybean meal, driven by greater demand from China and lower output by such important suppliers as Argentina. 8 9 BRF Brasil Foods Annual and Sustainability Report 2009 10 OPERATING PERFORMANCE Production Due to weakening export demand in the light of the adverse international scenario and the downsizing of inventory at the importing end of the business, BRF cut meat production destined for the overseas market by 20% in volume during the first quarter of 2009. This adjustment resulted in higher production costs, technical stoppages and employee vacation shutdowns at these units. In spite of this reduction, with the consolidation of Sadias results in the third quarter, poultry slaughter saw a growth of 39.0%, while hog/beef cattle slaughter rose 64.1%. On a pro-forma comparativebasis, there was a downward adjustment of 8.3% in poultry slaughter, a 5.6% increase in hog/ cattle slaughter and a decline of 2.3% in meat production. On March 21 2009, there was a fire of moderate proportions at the industrial installations at Rio Verde (GO), damage at the distribution center adjacent to the complex being the most serious. The Companys just- in-time process was upgraded to respond to the greater demand, finished products immediately being transferred to ports, customers and third party warehouses, the loss of storage space thus being successfully co mpensated. Supplies to customers from this plant were partially redirected to other units to satisfy demand and there were no adverse financial impacts for the Company, covered by insurance. the growth in consumption of consumer du rables, a factor which also inhibited stronger demand for food items. Meats Sales revenue and volume were 73.5% and 57.4% higher than in 2008, (also incorporating Sadias revenues), the domestic meats market generated an increase of 8.1% in revenue, a 2.3% rise in volume and a 5.8% improvement in average prices on a pro-forma basis . Results from this market reflect a combi nation of factors, notably: the migration of in-natura meat volumes originally destined for export, with the corresponding difficulty of passing on price increases to processed products; the repositioning of brands such as Avipal and Batavo, with the focus on profit argins; lower frozen product volume due to the accident at the plant in Rio Verde (GO). Domestic Market In the face of weaker international markets and the need to absorb commodity-type products originally destined for export, the domestic market experi enced oversupply and lower prices. This situation was aggravated by 11 BRF Brasil Foods Annual and Sustainability Report 2009 Dairy Products sudden appreciation of the Real against the US Dollar between March and September. Export performance was also affected by pressure from higher costs along the production chain and expenses due to instability in the mar kets, which maintained inventory at elevated levels, leading to a decline in prices and a disorganized rise in supplies of commodity type products on the part of competitors. During the year, average prices in FOB - Free on Board US dollars fell by about 16%, while the average appreciation in the foreign exchange rate in the same period was ap proximately 9%, both reflected in a significant erosion of sales revenue in Reais. These factors, together with a fall in volumes and an increase in costs/expenses, undermined performance in this market. Dairy product volume posted a decline of 10.5% in relation to 2008 and sales revenue off by 6.4%, albeit set against a price adjust ment of 4.1%. However, the more effective management of sales of in-natura milk sales saw this segment become more profitable with an improvement in results, especially grocery store products. Other processed products Other processed products posted year on year sales revenue and volumes 119% and 140% respectively higher (on the basis of the criterion of Brazilian corporate law) and 8.7% and 7.0% up respectively on a pro-forma ba sis. The segment posted a good performance on the back of sales from the portfolio which includes: pastas, pizzas, margarines, snacks, frozen vegetables, cheese bread, among others. Meats The Company reported an increase in meat volumes and sales revenue 48.1% and 35.0% higher, respectively. In pro-forma terms, there was a decline of 12.1% in sales revenue and 5.5% in volume during the year. Average prices in Reais were 8.3% less due to the fall in dollar denominated p rices with no offsetting adjustment in foreign exchange rates. This combined with higher average costs and expenses saw export margins move sharply narrower. Exports The Company exported R$ 6.7 billion, a 33.5% growth over the same period in 2008. Viewed from a pro-forma standpoint, export revenues were off year on year by 14.1%. The principal factors which impacted export performance were an accentuated decline in prices and volumes reflecting the international scenario and weak demand in the principal overseas markets, and the 12 Dairy Products Far East  This market suffered the most from the international financial crisis in the beginning of the year. There was a recovery, albeit with volatility of prices and volumes due to oversupply of griller chicken. Dairy product shipments were significantly down, volumes falling 75.0% and sales rev enue by 83.5%, reflecting weaker interna tional demand and high inventory in other producing regions such as New Zealand. Thecurrency translation effect depressed average prices by 31%, forcing the Company to revise planned export volumes with the partial transfer of production to the domestic market. Eurasia  Suffering equally from the adverse international scenario, the Eurasian market posted negative margins, more especially in pork meat sales to Russia. In addition to the unfavorable global situation, import quotas for Brazilian meats were cut. Company performance in the leading markets: Africa, Americas and Other Countries  Increased business with these markets came principally from South Africa, Angola and Venezuela. Europe  The European market continued to reflect the fall-out from the international financial crisis, reporting a fall in demand for meats, more especially in the processed prod ucts segment and turkey meat, i nventories of which remained at high levels also due to the priority given to local production. Middle East  Exports to the region were most affected, particularly in the early part of the year, thereafter showing some recovery in the second half, albeit with continuing price and volume volatility due to oversupply of griller chicken. 13 BRF Brasil Foods Annual and Sustainability Report 2009 14 SALES - PRO-FORMA Domestic market Thousand tons R$ million % Ch. % Ch. Meats 2 8 In natura 352 360 (2) 1,638 1,597 3 Poultry 225 238 (6) 969 975 (1) Pork/beef 127 121 5 669 622 8 Elaborated/processed (meats) 1,399 1,351 4 8,415 7,703 9 Dairy products ) Milk 799 880 (9) 1,682 1,690 (0) Dairy products/ juice/ others 210 247 (15) 945 1,117 (15) Other processed 7 8 Soybean products/ others (4 ) Total (2 ) 4 Processed 2 6 % Total sales 57 55 74 72 Exports Thousand tons R$ million % Ch. % Ch. Meats (6 ) ) In natura 1,857 1,951 (5) 7,323 8,378 (13) Poultry 1,572 1,684 (7) 5,927 6,818 (13) Pork/beef 286 267 7 1,396 1,561 (11) Elaborated/processed (meats) 290 321 (10) 1,649 1,833 (10) Dairy products 4 16 ) 21 ) Milk 2 13 (83) 11 107 (89) Dairy products 2 3 (41) 10 21 (54) Other processed 18 22 ) 79 85 (7 ) Soybean products/ others 9 9 (4 ) 71 ) Total (6 ) ) Processed % Total sales 14 15 19 18 Total sales Thousand tons R$ million % Ch. % Ch. Meats In natura 2,210 2,311 (4) 8,961 9,975 (10) Poultry 1,797 1,923 (7) 6,896 7,793 (12) Pork/beef 413 389 6 2,065 2,183 (5) Elaborated/processed (meats) 1,689 1,673 1 10,064 9,536 6 Dairy products Milk 801 893 (10) 1,694 1,797 (6) Dairy products/ juice/ others 212 251 (15) 955 1,138 (16) Other processed 5 8 Soybean products/ others Total Processed 4 % Total sales 40 39 53 49 Note: Pro-forma 2009 and 2008 results, consolidating Sadias figures as if the incorporation of shares had occurred on 1.1.08 15 BRF Brasil Foods Annual and Sustainability Report 2009 16 17 BRF Brasil Foods Annual and Sustainability Report 2009 Highlights - R$ million Corporate Law Pro-forma % Ch. % Ch. Gross Sales 18,589 13,161 41% 24,426 25,353 (4%) Domestic Market 11,840 8,104 46% 15,282 14,711 4% Exports 6,749 5,057 33% 9,144 10,642 (14%) Net Sales 15,906 11,393 40% 20,937 22,121 (5%) Gross Profit 3,635 2,759 32% 4,730 5,621 (16%) Gross Margin 22.9% 24.2% (130bps) 22.6% 25.4% (280bps) EBIT 350 709 (51%) 416 1,458 (71%) Net Income 120 54 122% 228 (2,435) - Net Margin 0.8% 0.5% 30bps 1.1% (11.0%) - Adjusted Net Income 252 54 364% 360 (2,435) - Adjusted Net Margin 1.6% 0.5% 110bps 1.7% (11.0%) - EBITDA 912 1,159 (21%) 1,222 2,324 (47%) EBITDA Margin 5.7% 10.2% (450bps) 5.8% 10.5% (470bps) Earnings per Share 0.28 0.26 8% (1) Net adjusted result - ignoring the absorption of the tax loss relative to the incorporation of Perdigão Agroindustrial S.A., booked to first quarter results 2009. (2) Consolidated earnings per share (R$) excluding treasury stock (1,226,090 on December 31 2009). ECONOMIC-FINANCIAL chain without a compensating growth in volumes and prices. In addition, the rise in cost of sales was largely driven by the following factors: (i) a 20% cut in production for export in the first quarter; (ii)idle capacity in the production chain due to new industrial plants at a pre-operational phase; (iii) the diversion of production from the Rio Verde (GO) plant to other industrial units due to an incident which partially affected operations at this industrial complex. expenses which contributed to the reduction in operating margins for the year. Administrative expenses represent the structures of the twocompanies which are to be maintained independent of one another. PERFORMANCE (MD&A) Net Sales Net sales for the year were R$ 15.9 billion, 39.6% higher, reflecting the consolidation of Sadias results, while registering a decline of 5.4% on a pro-forma basis due to conditions in markets to which the Company sells. In pro-forma terms, the domestic market reported net sales of R$ 12.2 billion with growth of 3.7%, representing 58.1% of total net sales. On the other hand, sales to the export market recorded a share of 41.9% of net sales, equivalent to R$ 8.8 billion, and 15.6% down for the year, reflecting the complexity of the scenario in the principal importing markets with the onset of the international crisis. Operating Income and Margin Operating income before financial ex penses was R$ 350.1 million, equivalent to a 2.2% operating margin as opposed to 6.2% in the preceding year. This same item was 71.4% lower using pro-forma figures as a comparative base, reaching R$ 416.3 million, and representing a 2.0% operating margin against 6.6% recorded in the preceding year. These results correspond to the weak performance resulting from the effects of the economic scenario and the impact of foreign exchange volatility on exports, as well as reduced volumes registered in some markets and an increase in production costs and com mercial expenses. Gross Profit and Gross Margin Gross profit totaled R$ 3.6 billion, 31.8% higher than in 2008, factoring in the results for Sadia. This result reflects a combination of an adverse export performance against an expansion in domestic market business. Gross margin was 22.9% against 24.2% in 2008, a decline of 15.8%. On a pro-forma comparative basis, gross profit was R$ 4.7 billion, representing a margin of 22.6% against 25.4% for the preceding year. Cost of Sales The increase in the cost of sales of 42.1% in the year, proportionally greater than sales revenue, contributed to the squeeze on margins compared with 2008. The cost of sales totaled R$ 12.3 billion, corresponding to 77.1% of net operating revenue against 75.8% in the preceding year. On a pro-forma basis, the cost of sales fell 1.8%, although sales revenue posted a fall of 5.4%, thus also contributing to narrower margins when performance is viewed on this basis. The increase in annual costs particularly reflects the fixed structure of the production Financial Results Operating Expenses During the year, the Company posted a net financial income of R$ 241.2 million, due to the appreciation of the Real against the US Dollar and financial investments resulting from funds raised through the primary share offering. In pro-forma terms, financial income for the year was R$ 587.7 against a financial expense of R$ 4.5billion - reflecting overhead costs of Sadias derivative instruments and a different foreign exchange rate situation to The impact of poorer market performance was also reflected in higher operating ex penses, relative to the fixed structure of the production chain and the increases reported in distribution, freight, warehousing and investments in marketing campaigns. As a result, operating expenses rose 60.2% during the year, a 3.6% increase in pro-forma terms, more especially due to growth in commercial 18 BREAKDOWN OF NET SALES (PRO-FORMA) the one prevailing in 2008. Net debt increased 14.4% compared with December 31 2008, while on a comparative pro-forma basis, outstanding debt was offset against the drawdown of funds generated from the primary share issue totaling R$ 5.3 billion. Of this amount, R$ 2.2 billion was injected into Sadia in order to liquidate expensive short-term debt. The net debt/EBITDA ratio was 3.2 times due to lower cash generation in the year, in spite of an adequate level of net debt. Consolidated currency exposure was US$ 1.1 billion - within the Companys established parameters. On January 21 2010, a subsidiary of the Company, BFF In ternational Ltd., issued ten-year bonds for a total value of US$750 million maturing on January 28 2020, with a coupon of 7.250% per year (yield to maturity 7.375%). The bonds become due and payable semi-annually as from July 28 2010. The funds raised from the offering will be allocated to the lengthening of the debt maturity profile and for corporate requirements in general. Other Operating Results Relates to the cost of idle capacity  in particular the result of new plants still at a pre-operational phase. Income Tax and Social Contribution With the incorporation of Perdigão Agroindustrial S.A., a total of R$ 132 million of existing tax losses carried forward, and the negative base for calculation of the social contribution of this company were recognized by BRF during the year. As a result, the income tax and social contribution item reported a negative R$ 65.2 million against a positive Debt - R$ million As of 12.31.09 As of 12.31.08 (Corporate Law) Current Non-current Total Total % Ch. Local Currency 1,914 2,305 4,218 1,228 243 Foreign Currency 1,000 3,580 4,580 4,138 11 Gross Debt 64 Cash Investments Local Currency 2,393 394 2,787 772 261 Foreign Currency 1,851 283 2,134 1,204 77 Total Cash Investments Net Accounting Debt 14 Exchange rate exposure US$ million ) ) 88 19 BRF Brasil Foods Annual and Sustainability Report 2009 R$ 255.3 million for 2008  arising from goodwill on incorporations. Positive financial results also contributed to an increased appropriation of this tax. From a pro-forma point of view, income tax was a negative R$ 367.3 million against a positive R$ 972.9 million, taking into account the incorporation of a subsidiary in 2009 and in 2008, goodwill from the incorporation of acquisitions, and the negative financial result generated by Sadia. against a loss of R$ 2.4 billion in the preceding year  reflecting the financial loss on derivative instruments recorded in Sadias balance sheet. If the fiscal loss on the incorporation of Perdigão Agroindustrial is excluded, then the accumulated net result for 2009 would be R$ 360 million. the primary share offering which resulted in the raising of R$ 5.3 billion and allocated for the purpose of stabilizing our consolidated capital structure. In addition, a further two capital increases were made through the incorporation of shares amounting to R$ 3.9 billion. EBITDA Combination of the Businesses The operating performance as indicated by EBITDA (operating income before financial expenses, taxes and depreciation) was R$ 911.5 million, 21.4% less for the year and corresponding to an EBITDA margin of 5.7%, in particular, the result of pressure on margins due to the negative export performance. Consequently, in pro-forma terms, the year reported a decline of 47.4% in the EBITDA, reaching R$ 1.2 billion and an EBITDA margin of 5.8%. The accounting and fiscal treatment with respect to the association agreement was measured in accordance with current practices, allocation being made to property, plant and equipment or non-current assets under the intangible item and subject to annual impairment test (non-recoverability) appraisal. Net Income and Net Margin Consolidated adjusted net income totaled R$ 252.5 million and the net income excluding the adjustment for the incorporation of the Agroindustrial subsidiary totaled R$ 120.4 million against R$ 54.4 million reported in 2008. These contrasting results reflect the impact of the adverse international market and the benefits of the financial gain due to the appreciation of the Real against the US dollar on our outstanding currency position. Viewed from the pro-forma standpoint, the
